NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10325

                Plaintiff-Appellee,             D.C. Nos.
                                                1:08-cr-00715-DKW-1
 v.                                             1:08-cr-00715-DKW

LESLIE MINORU UEKI,
                                                MEMORANDUM*
                Defendant-Appellant.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                             Submitted May 12, 2021**
                             San Francisco, California

Before: NGUYEN, OWENS, and FRIEDLAND, Circuit Judges.

      Leslie Minoru Ueki appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). The district

court held that Ueki had not shown “extraordinary and compelling” reasons

warranting his release. 18 U.S.C. § 3582(c)(1)(A)(i). In doing so, the district court


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
concluded it was bound by the U.S. Sentencing Commission’s policy statement in

U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.13.

      After the district court’s decision, we held that “the current version of

U.S.S.G. § 1B1.13 is not an ‘applicable policy statement[ ]’ for 18 U.S.C.

§ 3582(c)(1)(A) motions filed by a defendant.” United States v. Aruda, 993 F.3d

797, 802 (9th Cir. 2021) (per curiam). “The Sentencing Commission’s statements

in U.S.S.G. § 1B1.13 may inform a district court’s discretion for § 3582(c)(1)(A)

motions filed by a defendant, but they are not binding.” Id.

      In light of our intervening decision in Aruda, we vacate and remand so that

the district court can reassess Ueki’s motion for compassionate release under the

standard set forth there. We offer no views as to the merits of Ueki’s

§ 3582(c)(1)(A)(i) motion.

      VACATED AND REMANDED.




                                          2